SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED *246AND DECREED that the judgment of the district court is AFFIRMED.
Judith K. Mounts appeals from the entry of judgment in the United States District Court for the Southern District of New York (Preska, /.), summarily dismissing her sex discrimination, retaliation, equal pay and other claims asserted under various federal and state laws, and summarily granting Goldman Sachs’s breach-of-contract counterclaim. Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues.
The district court’s grant of summary judgment is reviewed de novo. E.g., Howley v. Town of Stratford, 217 F.3d 141, 151 (2d Cir.2000). For substantially the reasons stated on the transcript by the district court, the district court properly dismissed Mounts’s various claims and granted Goldman’s counterclaim.
The district court’s denial of a discovery motion is reviewed for abuse of discretion. E.g., Goetz v. Crosson, 41 F.3d 800, 805 (2d Cir.1994). Here, the district court’s denial of Mount’s belated discovery requests, even assuming they were properly submitted, did not constitute such an abuse.
Accordingly, the judgment of the district court is hereby AFFIRMED.